DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to Applicant’s request for continued examination on 08/06/2020. 
Claims 1-8, 10-18, and 21 have been examined in this application. All other claims are cancelled
No new information disclosure statement is submitted. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Arguments
Applicant’s arguments, pages 7-8, regarding claim rejections under 35 U.F.C. §101 have been fully considered but are partially persuasive.
The Examiner disagrees with the Applicant’s arguments that the claims are patent eligible because they recite limitations that enhance the “level of financial security… for the automatic refueling station.” Applicant also argues that the identification of the vehicle and of the user require technical means and “cannot be performed mentally or by an individual operating the station, and is more than automation of a conventional process.” Id., page 8.  

Applicant’s argument that the claims cannot be done by a human is not persuasive. If a human, at a fueling station, determines using their eyes that a license plate number of a vehicle is the correct plate number associated with a user fueling account, then the human at the station can positively conclude that the plate matches the stored plate information on his paper record. The user operating the vehicle can then verbally send a message or hand a piece of paper containing a message/data to the human at the station. The human at the station can then verify an association is stored between the user and the vehicle and confirmation concerning fueling of the vehicle based on the received message. Responsive to these steps, the human at the fueling station can provide the service to the user. Automating something that can be done manually does not result in the claims being less abstract. 
Thus the claims do in fact align with the identified groupings, which they have been classified under based on the latest PEG 2019 Guidance. The claims are classified under certain methods of organizing human activity (human observation, evaluation, judgement and opinion) and under certain methods of organizing human activity (fundamental economic principles including hedging, mitigating risk, agreements in the form of contracts, legal obligations, business relations, and managing relationships between people by following rules or instructions). 
The judicial exception is not integrated into a practical application. The additional elements in the claims merely automate the abstract idea. The claims are directed to an abstract idea. 
However, dependent claims 2 and 16 recite additional elements, including a sensor at the fueling station, resulting in the claims as a whole being integrated into a practical application. 
The Examiner continues to encourage Applicant to include these elements into the independent claims and positively recite how such elements are able to carry out what the Applicant deems as their invention. For instance, the claims must recite detecting, by a sensor at the one of the stations using laser sensing means, vehicle presence. In response to detecting vehicle presence, sending a notification to the central server indicating presence of the vehicle at the one of the stations; and in response to the receiving the indication from the sensor sending a request to the station to capture a license plate of the vehicle. The claims then must positively recite that the central serves receives the captured license plate image of the vehicle from the station and analyzes the image to identify alphanumeric characters from the image of the license plate and, at the central server matching the identified alphanumeric characters…
The amendments above are merely provided as an example to help expedite prosecution. The amendments are drafted in an effort to capture how each limitation is positively recite is able to stand alone; resulting in clarity of the scope of the claim as a whole. 
	All claims, except claims 2 and 16, are not patent eligible. 	
Applicant’s arguments, pages 8-9, regarding claim rejections under 35 U.F.C. §103 have been fully considered but are not persuasive.
Applicant argues that the references do not teach that the communication method in which the user provides confirmation for the services or goods is not independent or different than the communication method of the station. Also, the Applicant argues that the references fail to teach user authentication using this different method of communication. Applicant also argues that the references do teach multiple embodiments, however unmotivated changes would be required to teach the claim limitations.

Specifically, Paragraph 0641 recites that the first identification information received and the password or authentication received from the user, different than the first identification received, can be communicated using the GUI interface to anyone of the multiple entities described by Failing not only just a server as claimed in the claim. Failing recites: “ at step 3035 involves performing an authentication of a user. For example, the information entered by the user (e.g., via the GUI displayed using the data generated in step 3030) may be compared to other information (e.g., a code, a username, a password, etc. entered using region 940 of FIG. 9) to determine if a user is authorized to perform an energy transfer associated with the vehicle (e.g., transfer energy to the vehicle, transfer energy from the vehicle, etc.), use the vehicle, move the vehicle, etc. The authentication may be performed in step 3035 by a component of the vehicle (e.g., authentication component 1380, authentication component 2822, authentication component 2842, etc.), a component of an energy transfer system (e.g., authentication component 1340, etc.), a component of interface system 550 (e.g., pre-transfer processing component 620, energy transfer processing component 630, post-transfer processing component 640, etc.), computer system 2890, some combination thereof, etc. In one embodiment, step 3035 may involve communicating the information entered by the user from one system (e.g., interface system 550) to another system (e.g., the system performing the comparison). And in one embodiment, step 3035 may involve communicating the other information (e.g., a code, a username, a password, etc. entered using region 940 of FIG. 9) from one system (e.g., the system or device presenting the user interface based on data generated in step 3030, the system or device which stores the information entered via the user interface presented using data generated in step 3030, etc.) to another system (e.g., the system performing the comparison).
Failing clearly outlines that a camera at the station captures data from the vehicle, see paragraphs 0145, and 0161 and such data includes “less-secure information… a license plate number.” Also see paragraph 0616.
Thus Failing explicitly teaches that the communication link used to send the user authentication information is different because (1) it does not require a camera communicating vehicle information (2) it requires a different method of communication that allows the input of a user on the GUI of the device to be sent to the identified entities above in order to perform the authentication required. Such communication methods include wireless communication methods like cellular data networks. See at least paragraphs 0169-0170.
A person with any skill in the art would clearly realize that the communication method used when the user enters authentication information into the GUI of the device is different than the method of communication used to identify / capture vehicle information. See Figures 2, 5, 8-10, 16 and 29-30 and all related text. 
Applicant’s argument that Failing teaches a multitude of embodiments, which are not required / recited in the claims is not a persuasive argument. What is important is that the reference to Failing teaches the claimed limitations. Any further embodiments or enhancements Failing contains should instead point out to the Applicant that their claims are more generic compared to the teachings of Failing. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a camera that generates an image,” “the station… deliver goods and/or services,” “a central server configured to control… register…identify…etc.” in claims 15-21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, 17-18, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 3-8, 10-15, 17-18, and 21 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1, 3-8, 10-15, 17-18, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 15 recite, in pertinent part:
A method for automatically delivering goods and/or services to a vehicle from a station… the method comprising:
registering a user…
registering the vehicle… including a registration code for the vehicle;
associating the user with the vehicle…
upon the vehicle being detected at one of the stations, imaging a license plate of the vehicle at the station…and identifying alphanumeric characters from the image of the license plate and… matching the identified alphanumeric characters from the image of the license plate with the registration code;
receiving… via a… communication... which is independent of the station itself and by way of which the user is identified… a confirmation… the confirmation containing confirmation concerning the good and/or services and verifying… that an association exists between the user and the vehicle…; and
in response to the verification that the user is associated with the vehicle and receipt of the confirmation, automatically delivering the goods and/or services and charging the user using a predetermined payment… specified for the user.
The claims are thus directed to an abstract idea of providing a service responsive based on acquiring data, analyzing the data, and determining based on the analysis whether to provide the service without significantly more. The abstract idea falls under a mental process and certain methods of organizing human activity, wherein a human can register a person using pen and paper, register a vehicle using a code, associate the user with the vehicle using again pen and paper, and using human eyes to read a license plate off of the vehicle in order to match the plate number to the registration code and receive a confirmation from a user verbally or using pen and paper, the human verifying an association between the vehicle and the user received data and in response to a positive match providing the user of the vehicle with a service/goods. Likewise the claims merely outlines rules / instructions being followed in order to provide a user with the goods/services. Such an abstract characteristic falls under certain methods of organizing human activity. Furthermore, by registering the user and the vehicle and performing an authentication of such information later results in mitigating risk, fundamental economic principles that require some form of registration of a user / user account and authentication of the user in relation to the registered account in order to advance a transaction. In summary the claims fall under metal processes (concepts performed in the human mind including observation, evaluation, judgement and opinion) along with certain methods of organizing human activity (fundamental economic principles including hedging, mitigating risk, agreements in the form of contracts, legal obligations, business relations, and managing relationships between people by following rules or instructions). 
The judicial exception is not integrated into a practical application. Claims 1 and 15 recite the following additional elements required to carry out the claimed limitations: “a central database,” “a central server,” “camera,” “wireless communication channel,” mobile communication device,” “a payment channel.” The elements are only recited at a high level of generality and only perform generic functions of receiving data, storing data, authenticating data and causing an action in response to the authentication of the data. Specifically, the additional elements merely automate or process the abstract idea. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Per dependent claims, claims 2 and 16 recite additional elements that result in the claims integrating the abstract idea into a practical application. Such elements include the claimed sensor that detects the vehicle presence. The specification discloses that the sensor uses “laser sensing means,” Specification, Page 5, Lines 4-10.
All other dependent claims further describe the abstract idea. The dependent claims, other than claims 2 and 16, do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 15-21 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 10-18, and 21 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication 2011/0302078 to Failing (“Failing”), in view of U.S. Patent Application Publication 2014/0085110 to Scofield et al. (“Scofield”).
Per claims 1 and 15, Failing teaches all of the following limitations:
A method for automatically delivering goods and/or services to a vehicle from a station, the method comprising (a service such as providing fuel to a vehicle is disclosed) [Abstract, Paragraphs 0071, and 0297 and Figures 2, 13 and 16].
a) registering a user in a central database of a central servicer that controls the delivery of goods and/services to vehicles at plural stations (For example, interface system 550 may enable registration (e.g., using registration component 610 of FIG. 6) of one or more energy transfer systems (e.g., by one or more users of the one or more energy transfer systems) and/or one or more vehicles (e.g., by one or more users of the one or more vehicles) [Paragraphs 0134-0135, 0137, 0160, 0173, and 0194 and Figures 6, 8-9]; 
b) registering the vehicle in the central database, including a registration code for the vehicle (Registration component 610 may enable registration of one or more vehicles. For example, information may be collected about a vehicle (e.g., 120, 320a, 320b, 320c, etc.), about a user of the vehicle (e.g., an owner, lessee, driver, etc.), about preferences or attributes related to the vehicle, etc. The collected information may be stored in a memory or database (e.g., 650, 660, 665, 680, etc.) accessible to interface system 550. In one embodiment, the information may be collected using a user interface (e.g., GUI 900 of FIG. 9), where the user interface may be accessed and displayed on a display device (e.g., 591 of FIG. 5, 593 of FIG. 5, 595 of FIG. 5, etc.) of a computer system (e.g., 590 of FIG. 5, 592 of FIG. 5, 594 of FIG. 5, etc.) and/or a display device (e.g., 521 of FIG. 5, 522 of FIG. 5, 523 of FIG. 5, etc.) of a vehicle (e.g., 120, 320a, 320b, 320c, etc.). In this manner, a vehicle (e.g., 120, 320a, 320b, 320c, etc.) may be registered to enable the vehicle to participate in energy transfers with one or more energy transfer systems and also participate in transactions related to the energy transfers – CODE can be vehicle year, make, model, license plate number, etc.) [Paragraphs 0134-0136, 0170, 0194 and Figures 6, 8-9];
c) associating the user with the vehicle in the central database [Abstract, Paragraphs 0174, 0194-0195 and Figures 8-9]; 
d) upon the vehicle being detected at one of the stations, imaging a license plate of the vehicle at the station with a camera and identifying alphanumeric characters from the image of the license plate and, at the central server, matching the identified alphanumeric characters from the image of the license plate with the registration code (camera at the station scans the vehicle license plate and reads the license plate number to match it to stored license plate tied to the code; make model of the car) [Paragraphs 0161, 0265, 0616, 0620, 0627, 0632-0633 and Figures 16-17, and 29-30]; 
e) receiving, at the central server and via a wireless communication channel which is independent of the station itself and by way of which the user is identified to the central server, a confirmation sent from a mobile communication device of the user, the confirmation containing confirmation concerning the goods and/or services and verifying, at the central server, that an association exists between the user and the vehicle in the central database (user enters confirmation using GUI on device and communicated the data using wireless methods, different than the communication method of capturing plate numbers, to the central server or any other entity that can authenticate the confirmation concerning the goods/fuel the user wants and verifying the data) [Paragraphs 0169-0170, 0200-0202, 0640-0642 and Figures 5-6, and 29-30]; and
f) in response to the verification that the user is associated with the vehicle and receipt of the confirmation, […] delivering the goods and/or services and charging the user using a predetermined payment channel specified for the user [Paragraphs 0154-0156, 0641-0642, 0644-0645 and Figures 6, 9-10 and 29-30].

Failing does not explicitly disclose:

Although Failing teaches transferring energy to a vehicle in multiple ways including wired and wireless means responsive to authenticating user and vehicle information based on stored registered user and vehicle information, as indicated above, Failing does not explicitly disclose “[…] automatically delivering goods and/or services” the vehicle.
Scofield teaches […] automatically delivering goods and/or services to a vehicle […] [Paragraphs 0020, 0065 and Figures 1 and 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Failing, which teaches providing services such as fuel or electricity to vehicles using different means in response to authenticating a plurality of data tied to the user and the vehicle, to include the teachings of Scofield to explicitly disclose an automatic delivery of services/goods such as operating a parking gate to allow a user to park a vehicle without user intervention in motivation of enhancing user experience. 
Furthermore, it is not inventive to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result. Thus, it is obvious to modify the teachings of Failing, assuming that Failing does not teach automating the transfer of the goods/services, to include automating the delivery of the goods because automating the delivery does not produce a new, unobvious, or unexpected result (In re Venner, 120 USPQ 192 (CCPA 1958), In re Smith, 73 USPQ 394 (CCPA 1947)).
Per claims 2 and 16, Failing teaches wherein, in step d), a sensor detects that the vehicle is present at the one of the stations and that the identity of the vehicle whose position has been identified is thereafter established using said imaging the license plate [Paragraphs 0161, 0312, 0616, 0620, and Figures 16-17, and 29-30].
Per claims 3 and 17, Failing teaches registering a user and a vehicle in order to provide goods/services to the user as indicated above; however, Failing does not explicitly disclose wherein, in step a), several users are registered in the central database and, in step c), at least two users are associated with the vehicle.
Scofield teaches wherein, in step a), several users are registered in the central database and, in step c), at least two users are associated with the vehicle [Abstract, Paragraphs 0068-0070, 0072 and Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Failing, which teaches registering a user and a vehicle to receive goods/services, to include the teachings of Scofield to explicitly teach that several users can be registered in the database and that more than one user can be associated with a vehicle in motivation of allowing more than one person to receive the goods/services using the same vehicle and optimize revenue. 
Per claims 4 and 18, Failing teaches registering a user and a vehicle in order to provide goods/services to the user as indicated above; however, Failing does not explicitly disclose wherein, in step b), several vehicles are registered in the central database and, in step c), at least two vehicles are associated with the user.
Scofield teaches wherein, in step b), several vehicles are registered in the central database and, in step c), at least two vehicles are associated with the user. [Abstract, Paragraphs 0068-0070, 0072 and Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Failing, which teaches registering a user and a vehicle to receive goods/services, to include the teachings of Scofield to explicitly teach that multiple vehicles can be registered in the database and associated with a single user in motivation of allowing the user to receive the goods/services using the multiple vehicles, which also optimizes revenue. 
Per claim 5, Failing teaches wherein, in step e), the confirmation is collected from the user by a message being sent to the mobile communication device and the user responding to the message, which response then constitutes the confirmation, and, in step a), at least one contact information is registered for the user, selected among a telephone number which is used in step e) to send an SMS (Short Message Service) message; an e-mail address used in step e) to send an e-mail; or an address which is used by an API (Application Programming Interface) which is provided by a piece of computer software executed on or from the mobile communication device 
Per claim 6, Failing teaches wherein the confirmation is collected from the user by the user responding to the message via the same communication channel as the one used to send the message [Paragraphs 0640-0641 and Figures 29-30].
Per claim 8, Failing teaches wherein the confirmation is comprised by the user 
Per claim 10, Failing teaches wherein, in step a), which is performed before the vehicle is driven up to the station, the payment channel is specified and verified for the user, and no additional credentials are required from the user in step f) [Paragraphs 0155, 0197, 0342, 0721 and Figures 8-9 and 29].
Per claim 11, Failing teaches wherein, in step f), the charge takes place without the user having to specifically allow the charged amount [Paragraphs 0155, 0197, 0342, 0721 and Figures 8-9 and 29].
Per claim 12, wherein, in step b), in addition to the registration code, at least one visible hallmark for the vehicle, visible on the exterior of the vehicle, selected among car model, paint color and a visual characteristic which has been applied to the vehicle beforehand with the purpose of being used in the present method, is registered, and, in step d), the identification of the vehicle comprises that the visible hallmark is read visually and is matched to the registered visible hallmark, and, in step d), the vehicle is only identified if said hallmark matches [Paragraphs 0162, and Figures 8-9].
Per claims 13 and 21, Failing teaches wherein the goods and/or services comprise filling of fuel, charging of a battery of the vehicle and/or replacement of the battery of the vehicle [Paragraph 0307 and Figures 10, and 16-17].
Per claim 14, Failing teaches wherein, in step b), data regarding specified goods and/or services that may be delivered to the vehicle are identified and stored in the central database, and associated with the vehicle.

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Failing, in view of Scofield, as applied in claim 1 above, in further view of U.S. Patent Application Publication 2012/0173348 to Yoo et al. (“Yoo”). 
Per claim 7, Failing teaches wherein, in step e), the confirmation is collected from the user by the user activating a computer software function executed on or from the mobile communication device, […] [Paragraphs 0342, 0640-0642 and Figures 9-10 and 29-30].
Failing in view of Scofield do not explicitly disclose […] the activation causing the confirmation to be sent with an identity of the sending mobile communication device.
Yoo teaches […] the activation causing the confirmation to be sent with an identity of the sending mobile communication device [Paragraphs 0178-180 and Figures 17-18].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Failing in view of Scofield, which teach receiving a confirmation for a transaction from a user using a mobile device comprising an application interface, to include the teachings of Yoo to explicitly disclose that the mobile communication device identifier is received based on the user’s confirmation in motivation of optimizing security measures since the confirmation can be linked to the device utilized to provide the confirmation. 
Examiner notes that the following limitation does not have patentable weight because it is an intended use limitation: “the confirmation to be sent with an identity of the sending mobile communication device.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685